ROBINSON, J.
This is a proceeding by plaintiffs, as execution creditors of the defendant W. H. Fraley, to have declared fraudulent and void as against them, a certain deed, conveying the property therein named to Susan M. Fraley, the wife of, and co-defendant with, said W. H. Fraley, and that the same be ordered sold for the satisfaction of their judgment and execution against said W. H. Fraley. To the petition filed, defendants answered denying the allegations thereof, and ■set up that the land was exempt from execution under the homestead'laws of this State. It is upon the question alone •of defendants’ rights under the statutes concerning homesteads that this appeal is prosecuted. The facts, that were undisputed at the trial, are that the defendant, W. H. Fraley, purchased the lots in controversy on September 22, 1888, of one George W. Nettleton, taking a written contract for a deed on payment of $105, the purchase price thereof; that shortly *195thereafter he paid Nettleton for said- lots and at once built a dwelling house thereon, worth six or eight hundred dollars, in which he with his family have ever since lived and occupied the same as their only home; that on October 25, 1893, said W. H. Eraley assigned said written contract with said George W. Nettleton to his wife, Susan M. Eraley, for the expressed consideration of one dollar, but in fact without any consideration being paid therefor, and that on the same day said Nettle-ton made and executed and delivered to defendants a deed conveying the lots named in said contract to the defendant, Susan M. Eraley, and the same was afterwards on November 14, 1893, placed of record in the recorder’s office of Oregon county; that on August 30, 1893, the plaintiffs recovered a judgment in the circuit court of said Oregon county against the defendant, W. H. Eraley, for $105.78 upon a debt contracted in August, 1892; that execution was duly issued upon said judgment, which had been returned by the sheriff of the county wholly unsatisfied, and that said judgment was still unpaid at the time of the trial of this suit; that the defendant, W. H. Eraley, is now and has been the head of a family since 1888, consisting of four children and his wife (his co-defendant in this suit) ; and that at the time of the levy of the execution aforesaid and at the time of the trial herein he had no other property of any hind, real, personal or mixed; and that the lots in controversy, with the buildings thereon, were at the time worth not to exceed one thousand dollars.
As said, there were no controverted facts developed in the trial of the cause, and defendants appellant, by this appeal, seek to reverse the judgment of the trial court in favor of plaintiffs upon the sole proposition, that the property in suit, as the homestead of the defendant, W. H. Eraley, was not subject to be sold in satisfaction of plaintiffs’ execution. Counsel for appellants seek to show that the letter of the homestead act should'be made to yield to what he designates its manifest purpose, by a process of reasoning to the effect that, whereas *196occupancy is so all-essential to a homestead right, and whereas possession gives notice to all the world of the nature and extent of that right, therefore, the homestead of a party should be secured from the time the head of the family purchases, moves upon, and occupies, a place as his or her home, and not from the time he or she files for record his or her deed evidencing the right to, and ownership of the property. While confessing my inability to appreciate, the logic of appellant’s contention, it may yet be good, if addressed to the legislative branch of the government, to effect the much needed change in the law, but to the court whose office ends with the interpretation of a law, as written, it is wholly ineffectual. And, further, while recognizing tire correctness of the suggestion of appellants that a liberal interpretation is always to be indulged in construing statutes of exemptions, for the benefit of families, and that what is within the plain meaning and implication of such statutes is as much a part of them as its strict letter, yet these rules of interpretation are also wholly ineffectual to strike out the letter of an act, or to work their destruction, when they are, as in the act in question, plain and unambiguous. The language of the statute creating and confirming the homestead right in this State, is, in its terms, no more definite and certain, than the time when the acquisition of such right is to be reckoned; in determining its liability or non-liability to attachment and levy. It reads, “Such homestead shall be subject to attachment and levy of execution upon all causes of action existing at the time of the acquiring such homestead, except as herein otherwise provided; and for this purpose such time shall be the date of the filing in the proper office for the records of deeds, the deed of such homestead, and when the party holds title under a deed, but when he holds title by descent or devise, from the time he becomes invested with the title thereto.” [Sec. 3622, R. S. 1899.] Such language can have but one meaning, and there is no occasion for interpretation.
This court, whenever called upon to consider the statute, *197lias always lield that the time of acquiring a homestead, so far as affects the question of its liability or non-liability to levy or attachment, dates from the filing of the homesteader’s deed for record. It follows from the foregoing observations, that the judgment of the trial court should be affirmed, and it is so ordered.
All concur.